Scott, Judge,
delivered the opinion of the court.
This was an action on a judgment rendered in the Court of Common Pleas for the county of Hamilton, in the state of Ohio, on the 7th day of November, 1844. The defence to the action was, a certificate of discharge in bankruptcy, obtained in pursuance to the law of congress, entitled “ An act to establish a uniform system of bankruptcy throughout the United States,55 approved August 19th, 1841. The certificate of discharge was dated 18th of May, 1843. There was a judgment for the defendant.
1. The judgment on which this action was brought, being one of a sister state, authenticated in pursuance to the laws of the United States, was entitled to the same faith and credit, as if it had been rendered in the courts of this state. The de-fence set up would have been unavailing to a judgment in our courts, as the party had his certificate in time to have used it *174as a defence to the action in which the judgment was rendered. That the action was pending at the date of the certificate, can make no difference, as there was a space of fifteen months between the date of the certificate and the rendition of the judgment, which afforded ample opportunity for making the de-fence. A defence to an action on a judgment rendered in this state must be confined to matters occurring since its rendition. So of a judgment of a sister state.
As it appears from the face of the record that the defendant. could not have produced any fact in evidence, under the state of the pleadings, which would have entitled him to a judgment, there can be no force in the objection that the case is not properly brought to this court.
The judgment is reversed and the cause remanded, the other judges content.